                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,
               v.                                             Case No. 21-M-620

DEZMAN V. ELLIS,                                      MOTION FOR LEAVE TO DISMISS
                                                      AND DISMISSAL OF COMPLAINT
                       Defendant.


       The United States of America for the Eastern District of Wisconsin, by United States

Attorney Matthew D. Krueger, and Assistant United States Attorney Daniel R. Humble, and

pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of Court endorsed

hereon, hereby dismisses the charge against defendant Dezman V. Ellis, in the complaint issued in

this district in the above-captioned case, which complaint charged the defendant with traveling in

interstate commerce to avoid felony prosecution under the laws of the State of Wisconsin, in

violation of 18 U.S.C. ' 1073, in the interest of justice and without prejudice because the defendant

was apprehended and is currently in custody.

       Respectfully submitted this 5th day of January 2021.

                                                      MATTHEW D. KRUEGER
                                                      United States Attorney

                                              By:     /s Daniel R. Humble
                                                      DANIEL R. HUMBLE
                                                      Assistant United States Attorney

       Leave of Court is granted for the filing of the foregoing dismissal.



Date: February      , 2021
                                                      JAMES R. SICKEL
                                                      United States Magistrate Judge
